Name: Commission Regulation (EEC) No 3135/84 of 9 November 1984 amending Regulation No 158/67/EEC determining the coefficients of equivalence between the different qualities of cereals
 Type: Regulation
 Subject Matter: prices;  consumption;  cooperation policy;  trade
 Date Published: nan

 10 . 11 . 84 Official Journal of the European Communities No L 293/ 11 COMMISSION REGULATION (EEC) No 3135/84 of 9 November 1984 amending Regulation No 158/67/EEC determining the coefficients of equivalence between the different qualities of cereals Whereas, with a view to determining cif prices, it is necessary to fix a coefficient of equivalence for that quality taking into account the standard Community quality on the one hand, and the difference in price and characteristics between that quality and the quali ­ ties listed in the Annex to Regulation No 158/67/EEC on the other ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018 /84 (2), and in particular Article 13 (4) thereof, Whereas Commission Regulation No 158/67/EEC (J), as last amended by Regulation (EEC) No 1637/71 (4), determined the coefficients of equivalence between the qualities of cereals offered on the world market and the standard quality for which the threshold price is fixed ; Whereas, for some time, millet seed from the United States , type Dakota White , has been on offer and this quality is not listed in the Annex to Regulation No 158 /67/EEC ; HAS ADOPTED THIS REGULATION : Article 1 The following shall be substituted for the 'MILLET SEED' section of the Annex to Regulation No 158/ 67/EEC : Country of origin Descriptionof cereal quality Coefficient of equivalence in units of account per 1 000 kg Amount to be deducted from the price for the cereal quality Amount to be added to the price for the cereal quality USA Argentina Australia MILLET SEED Dakota White 0 0 0 0 0 0 Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 November 1984 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (4 OJ No L 107, 19 . 4 . 1984 , p. 1 . (3) OJ No 128 , 27 . 6 . 1967, p . 2536/67 . (4) OJ No L 170 , 29 . 7 . 1971 , p. 20 .